Proceeding under article 78 of the CPLR to review and annul a determination of the New York City Transit Authority dismissing petitioner from his position of railroad conductor, effective June 24, 1964, upon a charge that on May 22, 1964, in a transfer booth of a subway station, he had book-making records in his possession, and that he had been placed under arrest and accused of violating the Penal Law (§§ 986, 986-b). He was thereafter acquitted in the Criminal Court of the City of New York. By order of the Supreme Court, Kings County, made September 23, 1964 pursuant to statute (CPLR 7804, subd. [g]), the proceeding has been transferred to this court for disposition. Determination modified in the exercise of discretion, by striking out the penalty of dismissal and by substituting therefor the penalty of suspension for a period of six months commencing as of June 24, 1964. As so modified, the determination is confirmed, without costs. Under all the circumstances, we find that the penalty of dismissal imposed by the Transit Authority was excessive and an abuse of discretion, and that the penalty of a six-month suspension is adequate. Beldoek, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.